DETAILED ACTION
1. This communication is responsive to the amendment, filed August 9, 2021.
2. Claims 1-2, 6, 9, 11-12, 14-16, 20-22 and 25 are pending in this application.  Claims 1, 16, 20 are independent claims. This action is made Final.
3. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
4.	Applicant’s arguments, with respect to the amendment filed on August 9, 2021 with respect to claims 1-2, 6, 9, 11-12, 14-16, 20-22 and 25 have been fully considered and are found persuasive.

The applicant argues:
1. Wu does not teach making a selection from a “plurality of predetermined visualization types”.

The examiner responds:
1.  The examiner agrees.

The applicant’s arguments are moot in view of the newly cited arts.

The examiner cites the new art of Khan (“Khan”, 5, 461, 708).

The applicant argues:


The examiner responds:
2.  The examiner agrees.

The applicant’s arguments are moot in view of the newly cited arts.

The examiner cites the new art of Khan (“Khan”, 5, 461, 708).

The examiner cites the relevant teaching in Khan … 

Khan Fig 6b shows a user selecting beverage type, and sales type and a pie chart generated. 

Khan Fig 6c shows a user selecting the same beverage type, and same sales type, and then further a time month type, and a bar chart is generated.

Khan [Col 15 44-48 ] “By examining the data type of the members of the data series (e.g., fixed, scientific, currency, percent, date, time, text, and user-defined data types), the system may make further determinations as to which graph type is most appropriate for the task at hand”.



Thus, Khan teaches updating a visualization with a new visualization type from a set of visualization types.

The applicant argues:
3. The cited portions of Wu do not teach selecting a visualization type based on the data type of the selected data field.

The examiner responds:
3. The examiner agrees.

The applicant’s arguments are moot in view of the newly cited arts.

The examiner cites the new art of Khan (“Khan”, 5, 461, 708).

The applicant argues:
4. Wu does not teach the newly amended features of claim 25.

The examiner responds:
4. The examiner agrees.

The applicant’s arguments are moot in view the newly cited arts.

The examiner cites the new art of Khan (“Khan”, 5, 461, 708).

The examiner is always available for interviews.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claims 1-2, 6, 9, 11-12, 14-16, 20 and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Khan (“Khan”, 5, 461, 708).

Claim 16:
([abstract] “An electronic spreadsheet system of the present invention includes an intelligent graphing module for automatically selecting a graph type based on a user's own data”) comprising: 

Khan teaches one or more processors; ([Col 5 1-4] “As shown in FIG. 1A, the present invention may be embodied in a computer system such as the system 100, which includes a central processor 101, a main memory 102”)

Khan teaches a memory; and ([Col 5 1-4] “As shown in FIG. 1A, the present invention may be embodied in a computer system such as the system 100, which includes a central processor 101, a main memory 102”)

Khan teaches one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for: (Fig 1a shows central processor 101 and main memory 102 connected to bus 102, ([Col 5 1-4] “As shown in FIG. 1A, the present invention may be embodied in a computer system such as the system 100, which includes a central processor 101, a main memory 102”)

Khan teaches detecting, via a graphical user interface, a first user selection to include a first data field from a dataset in a graphical representation, (Khan [Col 3 -11] “user selects information cells of interest (e.g., a block of spreadsheet cells). Next, the system determines the level of complexity of the user-selected information. In a preferred embodiment, the system partitions the information into one or more data series (based on values contained within the cells”) the first data field having a first data type; (Khan [Col 14 43-47] “The system of the present invention may also make further determinations about the data types (e.g., from among fixed, scientific, currency, percent, date, time, text, and user-defined data types) for the information selected by the user”)

Khan teaches in response to detecting the user selecting the first data field: selecting a first visualization type of a graphical representation for visualizing a portion of the dataset (Khan [Col 9 62-67 – Col 10 1-12] “After selecting the desired cells, the user chooses the previously-described Graph New command 303 from the Graph submenu 301. The system displays the Graph dialog box 311. As shown in FIG. 4B, the dialog 311 has the user-specified criteria already entered for the user-selected cells of spreadsheet 400 (400b); the system has automatically entered into the series edit fields appropriate cell references (addresses) selected from the block 401. At this point, the user need only check the series assignments to be sure the data is plotted in a desired fashion. If changes are desired, the user may edit the entries directly or employ Add, Delete, and Reverse Series buttons to change the series assignments. The default graph name can be accepted or a new one provided. Once satisfied with the entries, the user chooses "OK," whereupon the system closes the dialog and opens a graph window, such as the graph window 305 previously shown in FIG. 3D. The graph is plotted using the values from the dialog 311”, thus, the fields are selected when a user selects “OK”, and in response to selecting “OK” then the graph is generated) based on the first data type.(Khan [Col 15 44-48 ] “By examining the data type of the members of the data series (e.g., fixed, scientific, currency, percent, date, time, text, and user-defined data types), the system may make further determinations as to which graph type is most appropriate for the task at hand”)

Khan teaches wherein the first visualization type is selected from a plurality of predetermined visualization types; and  (Khan [Col 11 34-36 ] “The system offers the following 3-D graph types: Bar Graphs, Line (Ribbon) Graphs, Area Graphs, Pie and Column Graphs, Doughnut Graphs, and Surface Graphs”)

Khan teaches displaying the graphical representation, having the first visualization type, in the graphical user interface, (Fig 5a shows displaying graph item 505 in a user interface, Khan [Col 10 14-15 ] “51)  Referring now to FIGS. 5A-C, a method for creating a floating graph on a spreadsheet page”) the graphical representation including a first plurality of visual marks representing data values for data fields that have been selected for inclusion in the graphical representation, including the first data field; (Fig 5a shows multiple bars (marks) within bar graph item 503 that represent values of a data set, Khan [Col 10 14-15 ] “51)   Referring now to FIGS. 5A-C, a method for creating a floating graph on a spreadsheet page”)

Khan teaches detecting, via the graphical user interface, a second user selection to include a second data field in the graphical representation, (as discussed above, Khan [Col 3 -11] “user selects information cells of interest (e.g., a block of spreadsheet cells)”)  the second data field having a second data type and the second user selection being distinct from the first user selection; (Khan [Col 14 43-47] “The system of the present invention may also make further determinations about the data types (e.g., from among fixed, scientific, currency, percent, date, time, text, and user-defined data types) for the information selected by the user”) 

Khan teaches in response to detecting the user selecting the second data field: selecting a second visualization type of a graphical representation for visualizing a portion of the dataset (as discussed above, Khan [Col 9 62-67 – Col 10 1-12] “…. the user chooses "OK," whereupon the system closes the dialog and opens a graph window, such as the graph window 305 previously shown in FIG. 3D …”) based on the first data type and the second data type(as discussed above, Khan [Col 15 44-48 ] “By examining the data type of the members of the data series (e.g., fixed, scientific, currency, percent, date, time, text, and user-defined data types), the system may make further determinations as to which graph type is most appropriate for the task at hand”)

Khan teaches wherein the second visualization type is selected from the plurality of predetermined visualization types (Khan [Col 11 34-36 ] “The system offers the following 3-D graph types: Bar Graphs, Line (Ribbon) Graphs, Area Graphs, Pie and Column Graphs, Doughnut Graphs, and Surface Graphs”) and the second visualization type is different from the first visualization type (as discussed above in Khan [Col 11 34-36 ] the graph types can be different, as discussed above in Khan [Col 15 47-48 ] “make further determinations as to which graph type is most appropriate for the task at hand”) Khan Fig 6b shows a user selecting beverage type, and sales type and a pie chart generated. Khan Fig 6c shows a user selecting the same beverage type, and same sales type, and then further a time month type, and a bar chart is generated, Khan teaches [Col 12 35-40] “The user need only select data block 610, click the graph tool 223, and then select a destination on the spreadsheet 600 (600b), as shown in FIG. 6B. In response, the system automatically constructs and displays the pie graph 613, which graphically demonstrates the breakdown of sales by product line for the selected data”. Khan teaches [Col 12 42-46] “As shown in FIG. 6C, for example, the user may select block 620, click the graph tool 223, and select a destination for quickly generating bar graph 623”)

Khan teaches displaying an updated graphical representation, (Khan [Col 10 57-58] ] “Floating graphs are updated automatically as the graph in a graph window is modified”) having the second visualization type, in the graphical user interface, the updated graphical representation including a second plurality of visual marks representing data values for data fields that have been selected for inclusion in the updated graphical representation, (Fig 5a shows multiple bars (marks) within bar graph item 503 that represent values of a data set, Khan [Col 10 14-15 ] “51)   Referring now to FIGS. 5A-C, a method for creating a floating graph on a spreadsheet page”) including the first data field and the second data field (Fig 6g item 663 shows displaying month fields, beverage fields and sales field, Khan [Col 13 15-17]“FIG. 6G, for instance, the user has selected a data block 660 having multiple data series (i.e., Cola, Beer, Water”)

Claim 1 is similar in scope to claim 16 and is rejected under similar rationale

Claim 2
Khan teaches the second data field is different from the first data field (as discussed above, Khan [Col 3 -11] “user selects information cells of interest (e.g., a block of spreadsheet cells), thus cells are different)

Claim 6 
Khan teaches generating the updated graphical representation comprises adding color encoding to at least some of the second plurality of marks according to data in the second data field.(Kahn [Col 4 40-42] “A key displayed beside or beneath a graph that specifies the colors, marker symbols, or fill patterns for each series graphed”, Khan Fig 5a shows multiple bars (marks) within bar graph item 503 that represent values of a data set, Khan [Col 10 14-15 ] “51)   Referring now to FIGS. 5A-C, a method for creating a floating graph on a spreadsheet page”)

Claim 9
Khan teaches that the first data type is different from the second data type (Khan [Col 14 43-47] “The system of the present invention may also make further determinations about the data types (e.g., from among fixed, scientific, currency, percent, date, time, text, and user-defined data types) for the information selected by the user”, thus, the information selected by a user can include different data types)

Claim 11
Khan teaches that the first data type is the same as the second data type (Khan [Col 14 43-47] “The system of the present invention may also make further determinations about the data types (e.g., from among fixed, scientific, currency, percent, date, time, text, and user-defined data types) for the information selected by the user”, thus, the information selected by a user can include multiple same data types)

Claim 12
Khan teaches wherein displaying the graphical representation comprises displaying visual marks in the graphical representation (Fig 5a shows multiple bars (marks) within bar graph item 503 that represent values of a data set, Khan [Col 10 14-15 ] “51)   Referring now to FIGS. 5A-C, a method for creating a floating graph on a spreadsheet page”)that correspond to data from one or more data fields that were previously selected for inclusion in the graphical representation. (Fig 6g item 663 shows displaying month fields, beverage fields and sales field, Khan [Col 13 15-17]“FIG. 6G, for instance, the user has selected a data block 660 having multiple data series (i.e., Cola, Beer, Water”)

Claim 14
Khan teaches the first data type is selected from the group consisting of ordinal, (ordinal is defined to mean *in a series*, (Kahn [Col 4 40-42] “A key displayed beside or beneath a graph that specifies the colors, marker symbols, or fill patterns for each series graphed”, independent quantitative (quantitative means *quantity*, Kahn Fig 6G shows independent quantities per sales item of Cola, Beer, Water, Juice, Khan [Col 13 13-17] “recognizes the additional series and switches to graph types which are 3-D. As shown in FIG. 6G, for instance, the user has selected a data block 660 having multiple data series (i.e., Cola, Beer, Water, and Juice)) and dependent quantitative (quantitative means *quantity*, Kahn Fig 6G shows total quantities per all sales items, Khan [Col 13 13-17] “recognizes the additional series and switches to graph types which are 3-D. As shown in FIG. 6G, for instance, the user has selected a data block 660 having multiple data series (i.e., Cola, Beer, Water, and Juice)”

Claim 15
Khan teaches the first data type is selected from the group consisting of ordinal,  (ordinal is defined to mean *in a series*, (Kahn [Col 4 40-42] “A key displayed beside or beneath a graph that specifies the colors, marker symbols, or fill patterns for each series graphed”)

Khan teaches ordinal time, (Khan [Col 14 43-47] “The system of the present invention may also make further determinations about the data types (e.g., from among fixed, scientific, currency, percent, date, time, text, and user-defined data types) for the information selected by the user”, thus, the information selected by a user can include multiple same data types)

Khan teaches the dependent ordinal, (ordinal is defined to mean “in a series”, (Kahn [Col 4 40-42] “A key displayed beside or beneath a graph that specifies the colors, marker symbols, or fill patterns for each series graphed”,)

Khan teaches Khan teaches quantitative (quantitative means *quantity*, Kahn Fig 6G shows independent quantities per sales item of Cola, Beer, Water, Juice, Khan [Col 13 13-17] “recognizes the additional series and switches to graph types which are 3-D. As shown in FIG. 6G, for instance, the user has selected a data block 660 having multiple data series (i.e., Cola, Beer, Water, and Juice)

Khan teaches Khan teaches independent quantitative, (quantitative means *quantity*, Kahn Fig 6G shows independent quantities per sales item of Cola, Beer, Water, Juice, Khan [Col 13 13-17] “recognizes the additional series and switches to graph types which are 3-D. As shown in FIG. 6G, for instance, the user has selected a data block 660 having multiple data series (i.e., Cola, Beer, Water, and Juice) and dependent quantitative,  (quantitative means *quantity*, Kahn Fig 6G shows total quantities per all sales items, Khan [Col 13 13-17] “recognizes the additional series and switches to graph types which are 3-D. As shown in FIG. 6G, for instance, the user has selected a data block 660 having multiple data series (i.e., Cola, Beer, Water, and Juice)”.

Khan teaches the quantitative time, (quantitative means *quantity*, Kahn Fig 6G shows total quantities per all sales items in a totals column for a year 1993, Khan [Col 13 13-17] “recognizes the additional series and switches to graph types which are 3-D. As shown in FIG. 6G, for instance, the user has selected a data block 660 having multiple data series (i.e., Cola, Beer, Water, and Juice)”

Khan teaches quantitative position.  (quantitative means *quantity*, Kahn Fig 6G shows total quantities per all sales items in a totals column position, Khan [Col 13 13-17] “recognizes the additional series and switches to graph types which are 3-D. As shown in FIG. 6G, for instance, the user has selected a data block 660 having multiple data series (i.e., Cola, Beer, Water, and Juice)”

Claim 20 is similar in scope to claim 1 and is rejected under similar rationale

Claim 25
Khan teaches wherein the graphical representation is updated in response to the user selecting the second data field and independently of additional user input detected after detection of the user selection of the second data field (as discussed above, Khan [Col 9 62-67 – Col 10 1-12] “…. the user chooses "OK," whereupon the system closes the dialog and opens a graph window, such as the graph window 305 previously shown in FIG. 3D …”)


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khan (“Khan”, 5, 461, 708) in view of Meier et. al. (“Meier”, US 6, 211, 887).

Claim 21
Khan does not explicitly teach that the user selection of the first data field is any of: a click on a data field icon corresponding to the first data field, wherein the data field icon is displayed in the graphical user interface; a double click on the data field icon corresponding to the first data field; and typing in a field name corresponding to the first data field. However, Meier is analogous art of a graph builder user interface [abstract, Fig 2]. Meier [Col 6 55-56] “The user can then select a record by pointing and clicking a particular instance identifier 302” Meier [Col 6 61-66]  “Selecting an instance identifier 302 causes the stored information of the particular record associated with the instance identifier 302 to be redisplayed as discrete markers 150 along the respective axes 130 and the respective connecting lines 160 within the circular region 110, as illustrated in FIG. 2”. It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the graph builder user interface of Khan with the graph builder user interface of Meier so that users can customize the look of a graph by editing axes [Col 4 19-36], axis hash marks [Fig 3 item 204a, Col 5 33-40] , axis labels [Fig 3 item 202, Col 5 15-16] and information text box [Fig 3 item 208, Col 5 26-27] .

Claim 22
Khan does not explicitly teach the second user selection of the second data field includes any of: a click on a data field icon corresponding to a data field of the one or more data fields; a double click on a data field icon corresponding to a data field of the one or more data fields; typing in a field name corresponding to a data field of the one or more data fields; and creating a specification for a set of fields using statistical analysis, historical analysis, or heuristic algorithms. Khan does not explicitly teach that the user selection of the first data field is any of: a click on a data field icon corresponding to the first data field, wherein the data field icon is displayed in the graphical user interface; a double click on the data field icon corresponding to the first data field; and typing in a field name corresponding to the first data field. However, Meier is analogous art of a graph builder user interface [abstract, Fig 2]. Meier [Col 6 55-56] “The user can then select a record by pointing and clicking a particular instance identifier 302” Meier [Col 6 61-66]  “Selecting an instance identifier 302 causes the stored information of the particular record associated with the instance identifier 302 to be redisplayed as discrete markers 150 along the respective axes 130 and the respective connecting lines 160 within the circular  .
                                                                    Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler, can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EVS



/YONGJIA PAN/Primary Examiner, Art Unit 2145